—Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered July 8, 1998, convicting defendant, upon his plea of guilty, of attempted robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 8 years, unanimously affirmed.
After sufficient inquiry, and after affording defendant ample opportunity to be heard, the court properly exercised its discretion in denying defendant’s motion to withdraw his guilty plea *316(see, People v Frederick, 45 NY2d 520). The record establishes that defendant’s plea was knowing and voluntary and that his application was groundless. Concur — Williams, J. P., Ellerin, Lerner, Andrias and Friedman, JJ.